Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s note in previous Non-final rejection dated 04/22/2021 claim 1 has not been examined on the basis of prior art (please see the Examiner’s note of the previous Non-final rejection page 4). 
Now in response to the previous Non-final rejection, The Applicant amended the claim and in view of the Applicant’s amendment, a complete final rejection is provided below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claims 2-8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not 

Claims 4, 6, 8, 10, 13 and 15 are rejected because they depend from claim 2.
Claims 7, 11 and 14 are rejected because they depend from claim 3.
Claim 12 is rejected because it depends from claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 is rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by Robbins (US20180369716A1).

Regarding claim 16, Robbins  disclose a method for removing leaves and plant matter from plant flowers and buds (paragraphs 0017, 0022, 0031, 0035, 0044, and 0048), comprising the steps of: 
positioning flowers or buds of a plant within an internal cavity of a drum (fig.6: (300)) which is rotationally positioned within an interior cavity of a hopper; closing a lid on said hopper (paragraphs 0021 and 0032-0033; and figs.1-2: the vessel (102), inherent having an inlet for receiving the material to be processed;  the cavity of the vessel (102) having a basket (fig.6: (300)), and the vessel inherent having a lid in order to place the basket (300) inside the vessel to process the material); 
activating a motor (fig.2: (200)) to rotate said drum (paragraph 0046); 
communicating compressed gas to a plurality of jets (figs.1-2: (104)) positioned within said hopper (paragraph 0023); 
directing a stream of said compressed gas from said jets to generate ice crystals therefrom (paragraph 0023: CO2 in liquid status, under the high pressure gas CO2 is transferred to a liquid has a temperature below 0°C, see the picture above); and 

    PNG
    media_image1.png
    1037
    838
    media_image1.png
    Greyscale
projecting said stream of compressed gas and said ice crystals to contact said flowers or buds of said plant positioned within said internal cavity (paragraph 0002).
















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US20180369716A1) in view of Richard (US3283944A).
Regarding claim 1, Robbins disclose an apparatus for removing leaves and plant matter from plant flowers and buds (paragraphs 0017, 0022, 0031, 0035, 0044, and 0048), comprising:

a hopper (figs.1-2: the vessel (102), inherent having an inlet for receiving the material to be processed) , having an interior cavity, said interior cavity accessible from a hopper opening (paragraph 0021 and figs.1-2: the cavity of the vessel (102)) (paragraph 0020); 
a lid, said lid having a closed position covering said hopper opening and having an open position (paragraphs 0021 and 0032-0033; and figs.1-2: the cavity of the vessel (102) having a basket (fig.6: (300)), and the vessel inherent having a lid in order to place the basket (300) inside the vessel to process the material); 
a drum (fig.6: (300)), said drum rotationally engaged within said interior cavity of said hopper; a motor (paragraph 0046 and fig.2: (200)) for imparting a rotation to said drum (paragraphs 0021 and 0032-0033); 
a plurality of jets (figs.1-2: (104)) positioned in said interior cavity of said hopper (figs.1-2: the cavity of the vessel (102)); said plurality of jets exhausting a gas stream from a pressurized gas supply connected thereto, into said interior cavity of said hopper (paragraph 0023); 
said drum (fig.6: (300)) having a sidewall surrounding an internal cavity thereof, said sidewall extending between a first endwall and a second endwall, said sidewall having openings therein (paragraph 0033); 

said internal cavity of said drum configured for positioning of a volume of plant buds to be cleaned of leaves and stems and plant matter engaged therewith (paragraph 0033); 
said gas stream exhausted into said interior cavity of said hopper during said rotation of said drum, being at a temperature forming ice crystals which communicate through said openings of said sidewall surrounding said internal cavity and into contacts with said plant buds (paragraph 0023: CO2 in liquid status, under the high pressure gas CO2 is transferred to a liquid has a temperature below 0°C, see the picture above); and 
said contacts causing a removal of said leaves and stems from said plant buds, whereby said leaves and stems so removed communicate through said openings in said sidewall to a collection area therefor in a lower end of said interior cavity of said hopper (paragraph 0002).















Robbins does not disclose the drum door positioned in said sidewall;

Richard teaches an apparatus for removing leaves and plant matter from plant flowers and buds (col.1 lines 1-7: the apparatus of Richard is a tumbling apparatus, so it is capable for processing the plant), comprising: 
a hopper (figs1-10: (10)), having an interior cavity (figs.1-10: the cavity that contained the element (13)), said interior cavity accessible from a hopper opening (fig.5: the opening of the door (29)) (col.1 last 8 lines-col.2 line 25); 
a lid (figs.4-10: (29)), said lid having a closed position (fig.5) covering said hopper opening and having an open position (fig.4); 
a drum (figs.1-10: (13)), said drum rotationally engaged within said interior cavity of said hopper; a motor (fig.1: (14)) for imparting a rotation to said drum; 
said drum (figs.1-10: (13)) having a sidewall surrounding an internal cavity (figs.1-10: the cavity of the barrel (13)) thereof, said sidewall extending between a first endwall and a second endwall, said sidewall having openings therein; 


said internal cavity of said drum configured for positioning of a volume of plant buds to be cleaned of leaves and stems and plant matter engaged therewith (col.1 lines 1-7: the apparatus of Richard is a tumbling apparatus, so it is capable for processing the plant); 
said contacts causing a removal of said leaves and stems from said plant buds, whereby said leaves and stems so removed communicate through said openings in said sidewall to a collection area therefor in a lower end of said interior cavity of said hopper (figs.4-10).  

The prior art of Robbins is related to a tumbling apparatus for processing a food material and cleaning..etc (paragraph 0017);
The prior art of Richard is related to a tumbling apparatus for processing a food material and cleaning..etc (col.1 lines 1-7);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the drum door of the apparatus of Robbins to be positioned in said sidewall as taught by Richard, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
 
Regarding claim 2, Robbins does not disclose said openings in said sidewall of said drum having a diameter sized substantially between 1/4 inch to 1 of an inch.  
However, Robbins disclose the opening size can be vary in order to allow for varying applications using different materials in the same apparatus (paragraph 00321 and figs.6).
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to Robbins to modify said openings in said sidewall of said drum to have a diameter sized substantially between 1/4 inch to 1 of an inch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US20180369716A1) in view of Richard (US3283944A) as applied to claim 1 above, and further in view of Brook (US20110168814A1).

Regarding claims 3-4, Robbins disclose a computerized controller to control the fully automated the process (paragraph 0042); 
Robbins in view of Richard does not disclose a temperature sensor for monitoring a current temperature within said internal cavity; a controller receiving a signal relative to said current temperature within said internal cavity; and said controller regulating said pressurized gas supply communicated to said jets to maintain said 

	Brook disclose a separator apparatus (abstract), comprising:
a temperature sensor for monitoring a current temperature within an internal cavity (fig.1: (102)) (paragraph 0070); 
a controller receiving a signal relative to said current temperature within an internal cavity internal cavity (paragraph 0070); 
and said controller regulating a pressurized fluid supply communicated to a jet (fig.1: (111)) to maintain said current temperature within said internal cavity to said current temperature (paragraph 0070);
 Both of the prior arts of Robbins and Brook are related to a separator apparatus that utilizing a coolant fluid to process the material,

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify computerized controller to control the fully automated the process of the apparatus of Robbins to have a temperature sensor for monitoring a current temperature within said internal cavity; a controller receiving a signal relative to said current temperature within said internal cavity; and said controller regulating said pressurized gas supply communicated to said jets to maintain said current temperature within said internal cavity to said current temperature as taught by Brook, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine 

Robbins does not disclose the temperature is substantially between -10F and +10F;
However, Robbins disclose maintain the temperature within specific range (paragraphs 36 and 0049);

Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to Robbins in view of Brook to have the temperature is substantially between -10F and +10F, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US20180369716A1) in view of Richard (US3283944A) as applied to claim 1 above, and further in view of Oguchi (US20190218714A1).

Regarding claims 5-6, Robbins disclose a computerized controller to control the fully automated the process (paragraph 0042); 
Robbins in view of Richard does not disclose a speed sensor for monitoring a rotational speed of said drum; and said speed sensor adjusting a rotation speed of said 

Oguchi disclose a rotating separator drum (paragraphs 0045-0046 and fig.1: (40)), comprising: 
a speed sensor (figs.1 and 4: (321)) for monitoring a rotational speed of said drum; and said speed sensor adjusting a rotation speed of said motor to maintain said rotational speed of said drum (paragraphs 0120 and 0136 ).


Both of the prior arts of Robbins and Oguchi are related to a rotating separator drum to process the material,

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify computerized controller to control the fully automated the process of the apparatus of Robbins to have a speed sensor for monitoring a rotational speed of said drum; and said speed sensor adjusting a rotation speed of said motor to maintain said rotational speed of said drum as taught by Oguchi, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Robbins does not disclose to substantially 30 to 90 revolutions thereof per minute.  
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to Robbins in view of Oguchi to maintain the rotational speed of the drum to substantially 30 to 90 revolutions thereof per minute, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US20180369716A1) in view of Richard (US3283944A) and Brook (US20110168814A1) as applied to claim 4 above, and further in view of Oguchi (US20190218714A1).

Regarding claims 7-8, Robbins disclose a computerized controller to control the fully automated the process (paragraph 0042); 
Robbins in view of Richard and Brook does not disclose a speed sensor for monitoring a rotational speed of said drum; and said speed sensor adjusting a rotation speed of said motor to maintain said rotational speed of said drum to substantially 30 to 90 revolutions thereof per minute.  

Oguchi disclose a rotating separator drum (paragraphs 0045-0046 and fig.1: (40)), comprising: 


Both of the prior arts of Robbins and Oguchi are related to a rotating separator drum to process the material,

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify computerized controller to control the fully automated the process of the apparatus of Robbins to have a speed sensor for monitoring a rotational speed of said drum; and said speed sensor adjusting a rotation speed of said motor to maintain said rotational speed of said drum as taught by Oguchi, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Robbins does not disclose to substantially 30 to 90 revolutions thereof per minute.  
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to Robbins in view of Oguchi to maintain the rotational speed of the drum to substantially 30 to 90 revolutions thereof per minute, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US20180369716A1) in view of Richard (US3283944A) as applied to claim 1 above, and further in view of Grant (US20200022406A1).

Regarding claims 9-10, Robbins in view of Richard does not disclose said drum door having a measuring area therein for measuring said volume of plant buds for deposit within said internal cavity.  
Grant disclose an apparatus to process a plant (paragraph 0002), comprising:
a drum (fig.1: (106)) having a door (fig.1: (160) and (162)), 
the drum door having a measuring area (fig.1: (160)) therein for measuring said volume of plant (paragraph 0070 and fig.9); 
Both of the prior arts of Robbins and Grant are related to an apparatus for processing a plant material,
Grant disclose a benefit for providing the area (160), the benefit is to provide a storage area (paragraph 0070),
(Examiner note: the area (160) having a measurable volume when designing and manufacturing the apparatus); 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Robbins to have said drum door having a measuring area therein for measuring said volume of plant buds for deposit within said internal cavity as taught by Grant, since it .  

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US20180369716A1) in view of Richard (US3283944A) and Brook (US20110168814A1) as applied to claim 3 above, and further in view of Grant (US20200022406A1).

Regarding claims 11, Robbins in view of Richard and Brook does not disclose said drum door having a measuring area therein for measuring said volume of plant buds for deposit within said internal cavity.  
Grant disclose an apparatus to process a plant (paragraph 0002), comprising:
a drum (fig.1: (106)) having a door (fig.1: (160) and (162)), 
the drum door having a measuring area (fig.1: (160)) therein for measuring said volume of plant (paragraph 0070 and fig.9); 
Both of the prior arts of Robbins and Grant are related to an apparatus for processing a plant material,
Grant disclose a benefit for providing the area (160), the benefit is to provide a storage area (paragraph 0070),
(Examiner note: the area (160) having a measurable volume when designing and manufacturing the apparatus); 

.  


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US20180369716A1) in view of Richard (US3283944A) and Oguchi (US20190218714A1) as applied to claim 5 above with respect to claim 12 and as applied to claim 6 above with respect to claim 13, and further in view of Grant (US20200022406A1).

Regarding claims 12-13, Robbins in view of Richard and Oguchi does not disclose said drum door having a measuring area therein for measuring said volume of plant buds for deposit within said internal cavity.  
Grant disclose an apparatus to process a plant (paragraph 0002), comprising:
a drum (fig.1: (106)) having a door (fig.1: (160) and (162)), 
the drum door having a measuring area (fig.1: (160)) therein for measuring said volume of plant (paragraph 0070 and fig.9); 
Both of the prior arts of Robbins and Grant are related to an apparatus for processing a plant material,
Grant disclose a benefit for providing the area (160), the benefit is to provide a storage area (paragraph 0070),
(Examiner note: the area (160) having a measurable volume when designing and manufacturing the apparatus); 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Robbins to have said drum door having a measuring area therein for measuring said volume of plant buds for deposit within said internal cavity as taught by Grant, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  



Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US20180369716A1) in view of Richard (US3283944A), Brook (US20110168814A1)  and Oguchi (US20190218714A1) as applied to claim 7 above with respect to claim 14 and as applied to claim 8 above with respect to claim 15, and further in view of Grant (US20200022406A1).

Regarding claims 14-15, Robbins in view of Richard, Brook and Oguchi does not disclose said drum door having a measuring area therein for measuring said volume of plant buds for deposit within said internal cavity.  
Grant disclose an apparatus to process a plant (paragraph 0002), comprising:
a drum (fig.1: (106)) having a door (fig.1: (160) and (162)), 
the drum door having a measuring area (fig.1: (160)) therein for measuring said volume of plant (paragraph 0070 and fig.9); 
Both of the prior arts of Robbins and Grant are related to an apparatus for processing a plant material,
Grant disclose a benefit for providing the area (160), the benefit is to provide a storage area (paragraph 0070),
(Examiner note: the area (160) having a measurable volume when designing and manufacturing the apparatus); 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Robbins to have said drum door having a measuring area therein for measuring said volume of plant buds for deposit within said internal cavity as taught by Grant, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  






Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Richard (US3283944A) in view of Bray (US20190153484A1).

Regarding claim 1, Richard disclose an apparatus for removing leaves and plant matter from plant flowers and buds (col.1 lines 1-7: the apparatus of Richard is a tumbling apparatus, so it is capable for processing the plant), comprising: 
a hopper (figs1-10: (10)), having an interior cavity (figs.1-10: the cavity that contained the element (13)), said interior cavity accessible from a hopper opening (fig.5: the opening of the door (29)) (col.1 last 8 lines-col.2 line 25); 
a lid (figs.4-10: (29)), said lid having a closed position (fig.5) covering said hopper opening and having an open position (fig.4); 
a drum (figs.1-10: (13)), said drum rotationally engaged within said interior cavity of said hopper; a motor (fig.1: (14)) for imparting a rotation to said drum; 
said drum (figs.1-10: (13)) having a sidewall surrounding an internal cavity (figs.1-10: the cavity of the barrel (13)) thereof, said sidewall extending between a first endwall and a second endwall, said sidewall having openings therein; 
a drum door (figs.1-10: (20)) positioned in said sidewall, said drum door having an open position providing (figs.9-10)) access to a drum opening (figs.9-10: the opening of the door (20)) and having a closed position (figs.5-7)) sealing said drum opening; 

said internal cavity of said drum configured for positioning of a volume of plant buds to be cleaned of leaves and stems and plant matter engaged therewith (col.1 lines 
said contacts causing a removal of said leaves and stems from said plant buds, whereby said leaves and stems so removed communicate through said openings in said sidewall to a collection area therefor in a lower end of said interior cavity of said hopper (figs.4-10).  
Richard does not disclose a plurality of jets positioned in said interior cavity of said hopper; said plurality of jets exhausting a gas stream from a pressurized gas supply connected thereto, into said interior cavity of said hopper;  and 
said gas stream exhausted into said interior cavity of said hopper during said rotation of said drum, being at a temperature forming ice crystals which communicate through said openings of said sidewall surrounding said internal cavity and into contacts with said plant buds. 

Bray teaches an apparatus for removing leaves and plant matter from plant flowers and buds (paragraph 0020 and 0033), comprising: 
a hopper ((fig.1: the vessel (102) or; fig.3: the vessel (302))), having an interior cavity, said interior cavity accessible from a hopper opening ((fig.1: the vessel (102) or; the vessel fig.3: (302) has an interior cavity, and inherent has accessible from an opening); 
a drum, said drum rotationally engaged within said interior cavity of said hopper; a motor for imparting a rotation to said drum (paragraphs 0016 and 0049: the vessel  having a rotating basket “corresponding to a rotating drum”); 

said drum having a sidewall surrounding an internal cavity thereof, said sidewall extending between a first endwall and a second endwall, said sidewall having openings therein paragraphs 0016 and 0049: the vessel  having a rotating basket “corresponding to a rotating drum”); 
a drum door positioned in said sidewall, said drum door having an open position providing access to a drum opening and having a closed position sealing said drum opening (paragraphs 0016 and 0049: the vessel having a rotating basket “corresponding to a rotating drum; and the drum inherent having a door”); 
said internal cavity of said drum configured for positioning of a volume of plant buds to be cleaned of leaves and stems and plant matter engaged therewith (paragraphs 0016 and 0049); 
said gas stream exhausted into said interior cavity of said hopper during said rotation of said drum (paragraphs 0016 and 0049: the vessel having a rotating basket), being at a temperature forming ice crystals (paragraphs 002 and 0042; fig.2: -750C) which communicate through said openings of said sidewall surrounding said internal cavity and into contacts with said plant buds; and 
said contacts causing a removal of said leaves and stems from said plant buds, whereby said leaves and stems so removed communicate through said openings in said sidewall to a collection area therefor in a lower end of said interior cavity of said hopper 

The prior art of Richard is related to a tumbling apparatus for processing a food material and cleaning..etc (col.1 lines 1-7);

The prior art of Bray is related to a tumbling apparatus for processing a food material; and the prior art of Bray is concerned about the cleaning..etc (paragraph 0003);

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Richard to have a plurality of jets positioned in said interior cavity of said hopper; said plurality of jets exhausting a gas stream from a pressurized gas supply connected thereto, into said interior cavity of said hopper; and said gas stream exhausted into said interior cavity of said hopper during said rotation of said drum, being at a temperature forming ice crystals which communicate through said openings of said sidewall surrounding said internal cavity and into contacts with said plant buds as taught by Bray, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753